Opinion filed November 6, 2014




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                 No. 11-14-00171-CV
                                    ___________

       IN THE INTEREST OF J.W.C. II, I.C., C.C., AND N.C.,
                        CHILDREN


                    On Appeal from the 318th District Court
                            Midland County, Texas
                       Trial Court Cause No. FM 56,027


                     MEMORANDUM OPINION
      This is an appeal from an order terminating the parental rights of the mother
and the father of J.W.C. II, I.C., C.C., and N.C. The father filed a notice of appeal;
the mother did not. We dismiss the appeal.
      The father’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the
record and applicable law and states that he has concluded that the appeal is
frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).      In this regard, the practice recognized in Anders for court-appointed
counsel to seek a withdrawal from a frivolous appeal applies to parental
termination proceedings involving appointed counsel. In re R.M.C., 395 S.W.3d
820 (Tex. App.—Eastland 2013, no pet.) (mem. op.); see In re K.D., 127 S.W.3d
66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).
        Appellant’s counsel provided Appellant with a copy of the brief (sent via
both certified and first class mail) and informed Appellant of his right to review the
record and file a response to counsel’s brief.1 In compliance with Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014), counsel also provided Appellant with a
form motion to file in this court to obtain access to the appellate record. We note
that Appellant has not filed the motion in this court. We conclude that Appellant’s
counsel has satisfied his duties under Anders, Schulman, and Kelly.
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. See Schulman, 252 S.W.3d at 409. Accordingly, we
grant the motion to withdraw filed by Appellant’s court-appointed appellate
counsel. Additionally, we order counsel to notify Appellant of the disposition of
this appeal and the availability of discretionary review in the Texas Supreme
Court. Counsel is directed to send Appellant a copy of the opinion and judgment
within five days after the opinion is handed down, along with notification of his
right to file a pro se petition for review under TEX. R. APP. P. 53. Likewise, this
court advises Appellant that he may file a petition for review pursuant to TEX. R.
APP. P. 53.
        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief. Appellant has not filed any response in this court.


                                                     2
      The motion to withdraw is granted, and the appeal is dismissed.


                                                  PER CURIAM


November 6, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3